Citation Nr: 0104658	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating for 
dyspepsia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1989 to 
July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran an initial noncompensable 
rating for dyspepsia.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is rated under Diagnostic Code 7346 for hiatal 
hernia.  The relevant criteria for rating this disability 
include recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The veteran underwent a VA examination for her 
dyspepsia in February 1999.  Although the examiner stated 
that the veteran did not have dysphagia, heartburn (otherwise 
known as pyrosis), or vomiting (regurgitation), the examiner 
did not state whether the veteran had substernal or arm or 
shoulder pain.  The examiner was also not specific about 
whether the veteran had gallbladder disease, pancreatitis, or 
peptic ulcer disease, indicating that the veteran needed more 
testing to see if she had those disorders.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

Accordingly, the veteran's claim must be remanded for a VA 
examination that determines the degree of the veteran's 
dyspnea, as well as for determinations as to whether the 
veteran has gallbladder disease, pancreatitis, and/or peptic 
ulcer disease.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take all necessary 
steps to obtain all relevant current 
medical records regarding the veteran's 
stomach.

3.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and severity of her 
dyspepsia.  All appropriate special 
testing should be completed.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have 
persistently recurrent epigastric 
distress?

b.  Does the veteran have dysphagia?

c.  Does the veteran have pyrosis?

d.  Does the veteran have 
regurgitation?

e.  Does the veteran have substernal 
or arm or shoulder pain?

f.  Does the veteran have vomiting?

g.  Does the veteran have material 
weight loss?

h.  Does the veteran have 
hematemesis?

i.  Does the veteran have melena?

j.  Does the veteran have moderate 
anemia?

k.  Does the veteran have severe 
impairment of health?

l.  Does the veteran have 
gallbladder disease?

m.  Does the veteran have 
pancreatitis?

n.  Does the veteran have peptic 
ulcer disease?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  




6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim challenging the 
propriety of the initial noncompensable 
rating for dyspepsia.  The RO must take 
into account the guidance provided by the 
Court in Fenderson v. West, 12 Vet.App. 
119 (1999).  

In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




